Oo 8S SF DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:17-cv-06048-RBL Document 45-5 Filed 11/16/18 Page 1 of 6

HON. RONALD B. LEIGHTON

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA
HIDDEN HILLS MANAGEMENT, LLC, and Case No, 3:17-cv-06048-RBL

334TH PLACE 2001, LLC
- NOTICE OF RULE 30(b)(6) DEPOSITION
Plaintiffs, OF AMTAX HOLDINGS 169, LLC

v.

AMTAX HOLDINGS 114, LLC, and AMTAX
HOLDINGS 169, LLC

Defendants.

 

AMTAX HOLDINGS 114, LLC, AMTAX
HOLDINGS 169, LLC, and PARKWAY
APARTMENTS, LP

Counter-Piaintiffs,
v.

HIDDEN HILLS MANAGEMENT, LLC,
and 334TH PLACE 2001, LLC

Counter-Defendants.

 

 

TO: AMTAX HOLDINGS 169, LLC, Defendant

AND TO: David J. Burman, Steven D. Merriman, Christopher G. Caldwell, Eric S. _
Pettit, Attorneys for Defendants ere ee

| BLAKE 30(b)(6) |

10/26/18

       
   

NOTICE OF 30(b}(6) DEPOSITION OF a
DEFENDANT AMTAX 169- 1 | Diane Rugh, CCR 2399, CRR

STOEL RIVES tie
600 University Street, Sune 3600, Seattle, WA 98101
niversily Street, Sure , Seatite,
97553250.6 0009368- 00002 YFelephione 206.624.0900

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:17-cv-06048-RBL Document 45-5 Filed 11/16/18 Page 2 of 6

PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 30(b)(6), a
deposition upon oral examination of Amtax Holdings 169, LLC (“Amtax 169”) will be taken on
behalf of Plaintiff, 334th Place 2001, LLC (“334th Place”), before a Notary Public, at the time
and location below. The deposition will be recorded by a stenographic reporter duly authorized
by law to administer oaths. The deposition is subject to continuance or adjournment from time
to time or place to place until completed, and is to be taken on the ground that Amtax 169 will
give evidence material to the establishment of 334th Place’s case and its defense against Amtax
169’s counterclaims. Plaintiffs specifically reserve the right to conduct further depositions
pursuant to Rule 30(b)(6) regarding subjects not specifically covered by this notice of deposition.

DATE & TIME: September 28, 2018, at 9:00 a.m.

PLACE: Stoel Rives LLP
600 University Street, Suite 3600
‘Seattle, WA 98101

YOU ARE FURTHER NOTIFIED that Amtax 169, pursuant to Rule 30(b)(6), shall
produce at its deposition those officers, directors, managing agents, employees, or agents who
are most qualified to testify on behalf of Amtax 169 as to the matters listed on the attached

Exhibit A.

NOTICE OF 30(b)(6) DEPOSITION OF
DEFENDANT AMTAX 169-2

STOEL RIVES te
600 Uni ity Su anne eGo Seattle, WA 98101
THEVOESI rect, ole y Atte,
97553250.6 0009368- 00002  Felephone 206.624.0900

 

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:17-cv-06048-RBL Document 45-5 Filed 11/16/18 Page 3 of 6

DATED: August 31, 2018.
STOEL RIVES tip

 

/s/ David R. Goodnight

David R. Goodnight, WSBA No. 20286
Rita V. Latsinova, WSBA No. 24447
J. Scott Pritchard, WSBA No. 50761
600 University Street, Suite 3600
Seattle, WA 98101

Phone: (206) 624-0900

Facsimile: (206) 386-7500

Email: david.goodnight@stoel.com
Email: rita.latsinova@stoel.com
Email: scott.pritchard@stoel.com

 

Attorneys for Plaintiffs Hidden Hills
Management LLC and 334th Place 2001, LLC

 

NOTICE OF 30(b)(6) DEPOSITION OF
DEFENDANT AMTAX 169-3

STOEL RIVES b.p

600 Uni ity Stre oaks eGo Seattle, WA 9810]
neversi at, tt tthe,
97553250,6 0009368- 00002 "Feleplione 206.624.0900
eo SS Ss DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:17-cv-06048-RBL Document 45-5 Filed 11/16/18 Page 4 of 6

EXHIBIT A: FRCP 30(b)(6) DEPOSITION TOPICS

1. All reasons for Amtax 169’s failure to provide an appraisal as required by Section
7.4.3 of the Parkway Limited Partnership Agreement.

2. When Amtax 169 began to look for and “uncover questionable activity” by 334th
Place as alleged in paragraph 72 of the counterclaims, as to each of the “questionable activities”
alleged.

3, Who at Amtax 169 reviewed Parkway Limited Partnership’s annual U.S.
Department of Housing and Urban Development (“HUD”) audits as they pertain to the alleged
misconduct identified in the counterclaims, when those persons first identified the alleged
misconduct, and when the issues were first raised with 334th Place,

4. The basis for Amtax 169’s assertion that the fees at issue in paragraph 74(a)-(h) of
the counterclaims were not authorized, including who at Amtax 169 made that determination, the
date that determination was made, and when the issues were first raised with 334th Place.

5, Amtax 169’s knowledge of any issues regarding the housing of employees as
alleged in paragraph 74(i) of the counterclaims and when those issues were first raised with
334th Place.

6. The basis for Amtax 169’s assertion that the legal services, extermination
services, engineering survey fees, and miscellaneous expenses at issue in paragraph 74(j)-(mn) of
the counterclaims were not authorized, including but not limited to the assertion that associated
expenses were paid to an “affiliate” of 334th Place, who at Amtax 169 made that determination,
the date that determination was made, and when the issues were first raised with 334th Place.

7. The basis for Amtax 169’s assertion of misconduct or mismanagement in the
counterclaims with regard to the costs for comparable goods or services purchased by the
Parkway Limited Partnership, who at Amtax 169 made that determination, the date that

determination was made, and when the issues were first raised with 334th Place.

NOTICE OF 30(b)(6) DEPOSITION OF
DEFENDANT AMTAX 169-4

STOEL RIVES Lie
. — ATTORNEYS :
97553250.6 0009368- 00002 600 Gn Sean 508021 0000 le, WA 98191

 
Oo 6 SS DH A FS WH LP

NM NM BR BRD OR OR Oem mm mame
nD WH F&F WwW HN = CD Oo we SN HR DH BR Rm |

Case 3:17-cv-06048-RBL Document 45-5 Filed 11/16/18 Page 5 of 6

8. Any other “fees” paid to 334th Place that Amtax 169 contends were
“gnauthorized,” exceed what is “authorized,” or any other “substantial economic losses” which
form the basis for Amtax’s 169’s contention in the counterclaims that it is entitled to over $1.5
million in damages.

9. A definition and explanation of Amtax 169’s allegations regarding misconduct in
connection with “operating expenses,” including Amtax’s understanding regarding repairs,
construction, or other capital improvements made at the Parkway Apartments.

10, The basis for Amtax 169’s allegations regarding the appropriate rental rates to be
charged at the Parkway Apartments, including HUD’s annual median income figures and how
those figures relate to the appropriate rental rates to be charged at the Parkway Apartments.

11. Amtax 169’s identification of and understanding regarding any and all
“unnecessary advances” to 334th Place to fund Parkway Limited Partnership’s operating deficits,
as that phrase is used in paragraph 79 of the counterclaims.

12, The basis for any other claims of misconduct or “questionable activity” asserted
against 334th Place in Amtax 169’s May 8, 2018, letter attached hereto as Exhibit 1,

13. Are there any management or business decisions Amtax 169 contends were made
without its knowledge, including any maintenance, repair or other business decisions, or issues
related to fees, where Amtax 169 contends that 334th Place failed or refused to provide requested
information? In this regard, please be prepared to address the issues contained in the
correspondence attached at Exhibits 2 and 3.

14. Every element of the claimed damages of $1.5 million in Amtax 169’s
counterclaims, and for each element or component the amount of damages sought and an

explanation of the basis for the claimed damages.

NOTICE OF 30(b)(6) DEPOSITION OF
DEFENDANT AMTAX 169-5

STOEL RIVES tip

600 University Str ener Seattle, WA 98101
niversi eet, Suite cattle,
97553250.6 0009368- 00002 *Felephone 206.624.0900

 

 
Ci eS

sO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:17-cv-06048-RBL Document 45-5 Filed 11/16/18 Page 6 of 6

CERTIFICATE OF SERVICE

I, Eileen McCarty, certify that at all times mentioned herein, I was and am a resident of
the state of Washington, over the age of eighteen years, not a party to the proceeding or
interested therein, and competent to be a witness therein. My business address is that of Stoel
Rives LLP, 3600 One Union Square, 600 University Street, Seattle, Washington 98101.

On August 31, 2018, I caused a copy of the foregoing document to be served upon the

following individual(s) in the manner indicated below:

David J. Burman [_] hand delivery

Steven D. Merriman |_| facsimile transmission
PERKINS COTE LLP [_] overnight delivery
1201 Third Avenue, Suite 4900 [X] first class mail
Seattle, WA 98101-3099 [X] e-mail delivery

Telephone: 206.359.8000

Facsimile: 206.359.9000

Email: DBurman@perkinscoie,com
Email: SMerriman@perkinscoie.com

Attorneys for Defendant and Counter-
Plaintiff AMTAX Holdings 114, LLC

Christopher G. Caldwell [_] hand delivery

Eric S. Pettit ["] facsimile transmission
BOITES SCHILLER FLEXNER LLP [| overnight delivery
725 §. Figueroa Street, 3ist Floor Sx] first class mail

Los Angeles, CA 90017-5524 EX] e-mail delivery

Telephone: (213) 629-9040
Facsimile: (213) 629-9022

Email; ccaldwell@bsfllp.com
Email: epettit@bsfilp.com

Attorneys for Defendant and Counter-
Plaintiff AMTAX Hoidings 114, LLC

Executed on August 31, 2018, at Seattle, Washington.

s/ Bileen McCarty
Eileen McCarty, Legal Practice Assistant

NOTICE OF 30(b)(6) DEPOSITION OF
DEFENDANT AMTAX 169-6

STOEL RIVES te

600 Uni ity S ante 3600 Seattle, WA 98101]
. treet, t tike,
97553250.6 0009368- 00002 aaa sa ae rt

 

 
